Citation Nr: 0033173	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-17 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an increased (compensable) rating for a 
scar of the right knee.  

2. Entitlement to an increased (compensable) rating for post-
operative residuals of right knee surgery.  

3. Entitlement to an increased (compensable) rating for a 
spastic colon.  

4. Entitlement to compensation, under 38 U.S.C.A. § 1151, for 
a cerebrovascular accident (CVA), claimed to be a result 
of VA medical treatment.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
October 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a May 1999 rating decision, in 
which the RO denied the veteran's claim for an increased 
rating for his right knee scar.  The disorder was determined 
to be noncompensable, effective from April 1946.  The veteran 
filed an NOD in June 1999, and the RO issued an SOC that same 
month.  The veteran filed a substantive appeal in September 
1999.  

The Board notes that the issues with respect to post-
operative residuals of right knee surgery, spastic colitis, 
and benefits under 38 U.S.C.A. § 1151 will be discussed in 
the Remand section of this decision.  

The Board further notes that, when the RO service connected 
the veteran's right knee in November 1945, the disability was 
described as "P.O. [post-operative] scar with slight loss in 
flexion."  In this respect, within that one reported 
disability, two separate ratable disabilities existed:  the 
post operative scar and the residuals of the surgery to 
remove cartilage from the veteran's knee, noted as being a 
slight loss of flexion.  The RO, in the analysis section of 
its decision on appeal, discussed both the right knee scar 
and clinical findings associated with the veteran's right 
knee joint.  The issue in the decision, however, was reported 
as, "Evaluation of post-operative scar, right knee[,] 
currently evaluated as 0 percent disabling."  The Board is 
of the opinion that, since both the right knee scar and the 
residuals associated with the right knee surgery are ratable 
as separate disabilities, each should be evaluated as a 
separate issue, and, therefore, they are represented as such 
in this decision.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Upon VA examination in December 1998, the veteran's right 
knee scar was determined not to cause any loss of function 
or disfigurement.  

3. The medical evidence of record does not demonstrate that 
the veteran's right knee scar causes any functional 
impairment or disfigurement.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) rating 
for a right knee scar are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 38 
U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7805 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he was 
service connected in November 1945 for residuals of surgery 
that removed cartilage from his right knee, as well as for a 
post-operative right knee scar.  In its rating decision, the 
RO noted that the veteran had entered active service with a 
pre-existing cartilage injury, and further determined that 
the veteran's pre-existing condition had been aggravated, due 
to the removal of cartilage and the veteran's mild loss of 
flexion in the right knee.  The disability was rated by the 
RO as noncompensable, and was described as "P.O. [post-
operative] scar with slight loss in flexion."  Subsequently, 
in a June 1946 rating decision, the veteran was service 
connected for spastic colitis.  The disorder was found to be 
10 percent disabling.  In a January 1952 rating decision, the 
veteran's disability rating was reduced from 10 percent to 
noncompensable.  

Thereafter, in January 1993, the veteran sought increased 
ratings for his service-connected right knee and spastic 
colitis.  In a VA Form 21-4138 (Statement in Support of 
Claim), the veteran reported that he went to the bathroom 
only about every seven days, and then only with the aid of a 
laxative, and that there was pain and bloating between bowel 
movements.  Furthermore, the veteran reported suffering from 
arthritis in his right leg.  

In March 1993, the RO received medical records from William 
Schiess, M.D., dated from February 1962 to September 1988.  
In particular, records noted complaints and treatment for 
chronic constipation.  A treatment note, dated in February 
1962, noted that the veteran's colitis had essentially 
subsided, with no subsequent finding of the disorder, 
although the veteran was noted to suffer from constipation.  
In addition, a bone scan report, dated in April 1987, noted 
findings of arthritic disease in the veteran's knees.  


Also in March 1993, the veteran was medically examined for VA 
purposes.  He reported that he had been previously evaluated 
by a gastrointestinal specialist, and had undergone a barium 
enema and colonoscopy, neither of which was completed.  The 
veteran indicated that he was eventually told that he had a 
lazy colon.  With respect to complaints, the veteran reported 
that he suffered from chronic constipation as well as 
multiple joint pain, including pain in his knee.  Following a 
clinical evaluation, the examiner's diagnosis was chronic 
problem with constipation, possibly due to "redundant 
colon"; as well as status post right knee surgery with 
residual arthritic pain.  

In May 1993, the RO received medical records from F.E. 
Nussbaumer, M.D., dated from March 1987 to April 1987.  In 
particular, the veteran was noted to have a previously healed 
fracture of the right tibia.  

Thereafter, in November 1998, the veteran filed a claim for 
increased ratings for his right knee and spastic colon.  

In December 1998, the veteran again underwent VA medical 
examination.  He reported poor bowel function for the past 53 
years, and indicated that his usual pattern was a bowel 
movement approximately every eight days, the longest time 
period between bowel movements having been 14 days.  The 
veteran reported being treated with Dulcolax tablets each day 
for four to five days, and that he experienced diffuse 
abdominal cramping and decreased appetite for several days 
preceding bowel movements.  On abdominal evaluation, the 
examiner, a nurse practitioner, noted that the veteran was 
positive for sluggish bowel sounds in all four quadrants, and 
was nontender to palpation.  In addition, there was no 
rebound tenderness or guarding, and no masses or 
organomegaly.  The veteran's last bowel movement had been the 
day before.  An X-ray of the veteran's bowel revealed a large 
amount of stool in the colon, with multiple loops of 
distended colon present.  The examiner's diagnosis was 
spastic colitis.  


With respect to the veteran's right knee scar, the examiner 
noted that the scar measured 13 cm in length.  The scar was 
flat, smooth, flesh-colored, and nontender.  There was no 
ulceration, skin breakdown, inflammation, edema, keloid 
formation, or underlying tissue loss.  The right knee was 
noted to exhibit occasional edema, along with pain.  The 
examiner's diagnosis indicated a right knee scar which was 
not disfiguring, and which caused no loss in right knee 
functioning.  

That same month, December 1998, the veteran also underwent an 
additional VA examination of his right knee.  He was noted to 
have suffered a stroke affecting his right side, and there 
was partial function, resulting in ambulation with a cane.  
The examiner, a medical doctor, noted that the veteran's 
right knee exhibited flexion to 135 degrees and extension to 
0 degrees.  The veteran's patella was reported as 
immobilized, and did not move medially or laterally.  The 
examiner's impression was status post right knee surgery, 
with no loss in flexion.  

In February 1999, the veteran filed a claim for entitlement 
to benefits under 38 U.S.C.A. § 1151.  He indicated that he 
had suffered a CVA, i.e., a stroke, while a patient at the VA 
Medical Center (VAMC) in Syracuse, and had been informed by 
an attending nurse that his stroke might be related to his 
use of prescription medications.  Since all his medication 
and medical care were provided through VA, and given that he 
had been taking VA-prescribed medication for many years, the 
indicated that he believed what the nurse had told him could 
be true.  

That same month, February 1999, the RO received Syracuse VAMC 
medical records, dated from March 1998 to January 1999.  In 
particular, a discharge summary noted that the veteran had 
been admitted in October 1998, with a sudden onset of 
numbness and weakness of the right upper and lower 
extremities.  An initial CT (computed tomography) scan 
revealed no acute infarct.  A subsequent CT scan revealed a 
hypodense structure representative of a recent infarct in the 
left thalamic area (internal capsule).  In addition, a 
physical evaluation of the veteran at the time of admission 
revealed, in particular, a soft, nondistended, nontender, 
abdomen.  Bowel sounds were reported as good.  

In March 1999, the RO notified the veteran, by letter, that 
he should submit medical evidence to support his claim that 
his CVA was caused by medication prescribed by VA.  

In June 1999, the veteran submitted to the RO a Statement in 
Support of Claim, in which he reported that he had been told 
by a VA nurse of the possible connection between his CVA and 
the medications he was taking, and that she had suggested 
that the veteran file a claim.  The veteran indicated that he 
did not have any personal medical knowledge of such a 
connection, to support his claim.  

In October 1999, the veteran submitted to the RO a VA Form 9 
(Appeal to Board of Veterans' Appeals), in which he reported 
that he had suffered from spastic colitis for over 50 years, 
that he had discomfort every day, and that the problem only 
seemed to be getting worse.  He additionally reported that he 
had gone as long as 23 days without having a bowel movement.  
Furthermore, the veteran complained of right knee pain, in 
addition to reporting that none of the nurses with whom he 
had spoken, on the subject of a possible connection between 
his CVA and his prescribed medication, was willing to provide 
a written opinion.  

II.  Analysis

Right Knee Scar

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet.App. 454, 456 (1993); see also 38 C.F.R. § 3.326 
(2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In addition, the Veterans Benefits 
Administration has issued Fast Letter 00-87 (Nov. 17, 2000), 
and Fast Letter 00-92 (Dec. 13, 2000) providing interim 
guidance for claims processing until such time as regulations 
implementing the new statute are in place.  In the present 
increased-rating case, we find that the RO's development 
action has generated sufficient evidence to satisfy the 
Secretary's obligation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet.App. 55 (1994); 38 C.F.R. § 4.2 
(2000).  

The veteran has been rated under Diagnostic Code (DC) 7805, 
which provides that a scar may be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, DC 7805 
(2000).  He may also be rated under DC 7804, which provides 
that, when a superficial scar is tender and painful on 
objective demonstration, a 10 percent disability rating is 
assigned.  38 C.F.R. § 4.118, DC 7804 (2000).  Finally, the 
veteran may also be rated under DC 7803, which provides that, 
when a superficial scar is poorly nourished, with repeated 
ulceration, a 10 percent disability rating shall be assigned.  
38 C.F.R. § 4.118, DC 7803 (2000).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2000).

After a review of the claims folder, the Board is of the 
opinion that the criteria for a compensable rating for the 
veteran's right knee scar are not met.  The relevant medical 
evidence, to include the most recent VA examination in 
December 1998, does not show that the scar is poorly 
nourished, with repeated ulceration, or tender and painful on 
objective demonstration, or that there is any functional loss 
to the veteran's right knee as a result of the scar.  
Furthermore, the veteran has not contended that the scar is 
painful or causing him any current problems.  

The law provides that we give the benefit of the doubt to the 
claimant if the record before us presents an approximate 
balance of positive and negative evidence.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2000); Pub. L. No. 106-
475, § 4, 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107(b)).  In this case, however, 
the Board concludes, by a preponderance of the evidence, that 
the impairment resulting from the service-connected right 
knee scar is properly compensated by the currently assigned 
noncompensable schedular evaluation.

Moreover, we discern no contention, and no evidence of 
record, indicating that there is an exceptional disability 
picture in this case, or that the veteran has required 
frequent hospitalization for his knee scar.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.  


ORDER

An increased (compensable) rating for a right knee scar is 
denied.  




REMAND

As noted above, the Veterans Claims Assistance Act of 2000, 
enacted during the pendency of the veteran's appeal, amended 
and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims.  Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

The aforementioned statute contains a number of new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  We have carefully reviewed the 
veteran's claims file in order to assure compliance with the 
new legislation.  In this instance, the Board's has 
determined that additional development is needed before we 
make a final determination with respect to the veteran's 
claims.  

With respect to the veteran's right knee, the Board notes 
that, following the medical examination in 1993, the examiner 
noted that the veteran suffered from status post surgery to 
the right knee with residual arthritis.  In a subsequent 
rating decision, dated in May 1993, the RO reported that the 
veteran's right knee surgery had not resulted in the 
arthritic condition of the right knee joint.  During the most 
recent VA examination in 1998, the examiner did not discuss 
the arthritic condition in the veteran's right knee, nor were 
X-rays of the knee taken.  A rating decision, dated in May 
1999, also did not discuss the problem of arthritis in the 
veteran's right knee.  

The Board notes that we are not competent to ascertain the 
degree to which a disability has manifested itself, or the 
degree to which pain affects the veteran's disability, 
without a solid foundation in the record, grounded in medical 
evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  In this 
respect, the VA examination findings in 1993 appear to 
indicate that the arthritis in the veteran's right knee is 
related to his surgery in service.  Furthermore, there is a 
lack of current evidence as to the severity of the arthritis 
in the veteran's right knee, or what functional limitation, 
if any, it places upon him, as compared to any residuals from 
his stroke.  Therefore, the Board believes the veteran should 
undergo an additional medical examination, so findings as to 
the above noted questions can be made by a medical examiner, 
following review of the veteran's medical history.  

With respect to the veteran's spastic colitis, a 
noncompensable evaluation has been assigned in accordance 
with the criteria set forth in the VA Schedule for Rating 
Disabilities.  In doing so, specific consideration was given 
to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319.  Under this 
code, for "Irritable colon syndrome (spastic colitis, mucous 
colitis, etc.)", mild impairment, manifested by disturbances 
of bowel function with occasional episodes of abdominal 
distress, warrants a zero percent rating.  Moderate 
impairment, manifested by frequent episodes of bowel 
disturbance with abdominal distress, warrants a 10 percent 
rating.  Severe impairment, manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress warrants a 30 percent rating.  

In reviewing the evidence of record, we note that the veteran 
has contended he suffers from chronic constipation with 
abdominal distress, gas, and cramping.  Various VA and 
private treatment records note the diagnosis of chronic 
constipation.  A VA examiner in 1993 did not diagnose the 
veteran with spastic colitis, but noted that he suffered from 
chronic constipation, and appeared to suffer from a redundant 
colon.  The VA examiner in 1998 did diagnose the veteran with 
spastic colitis, although evaluation of the veteran's abdomen 
revealed essentially normal bowel sounds, with no tenderness 
to palpation, and no rebound tenderness or guarding.  At that 
time, the veteran again complained of chronic constipation.  

The Board thus finds that, given the lack of tenderness in 
the veteran's abdomen, or findings of a spastic colon, as 
well as the lack of any reports of diarrhea, which is 
apparently a symptom of spastic colitis, and from which the 
veteran suffered when he was originally diagnosed with the 
disorder on VA examination in March 1946, the veteran should 
be afforded an additional medical examination so that further 
findings may be made and reported.  In this respect, an 
examiner should review the veteran's claims file and make a 
determination as to whether the veteran's current intestinal 
problem, which appears to be chronic constipation, is related 
to spastic colitis, or constitutes some other physical 
abnormality.  

With respect to the veteran's claim for benefits under 38 
U.S.C.A. § 1151, in reviewing the evidence of record, we note 
that the veteran was admitted to the VAMC in Syracuse in 
October 1998, suffering from right-side weakness.  He was 
subsequently found, on CT scan, to suffer from a hypodense 
structure representative of a recent infarct in the left 
thalamic area (internal capsule).  The veteran has reported 
that he was told by members of the nursing staff at the 
Syracuse VAMC that his long-term use of prescribed 
medications may have contributed to his stroke.  

Of significance, in the present matter, is language in the 
new statute which provides:

The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim . . 
. if the evidence of record before the Secretary, 
taking into consideration all information and lay or 
medical evidence (including statements of the 
claimant)--

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(d)) (emphasis 
added).

Thus, in this instance, given the veteran's current 
disability, and the fact that, based upon statements of the 
claimant, his disability may be associated with his use of 
prescribed medications, the Board believes the veteran should 
be scheduled for a medical evaluation to assess his present 
condition, and that an opinion should be rendered as to the 
etiology or cause of the veteran's CVA.  

Accordingly, further appellate consideration will be 
deferred, and the veteran's claims with respect to spastic 
colitis, residuals of right knee surgery, and benefits under 
38 U.S.C.A. § 1151 is REMANDED to the RO for the following 
action:

1. The veteran should be contacted and asked 
to identify or submit any additional 
evidence or argument, particularly medical 
evidence, that is relevant to his claims 
with respect to spastic colitis, residuals 
of right knee surgery, and/or benefits 
under 38 U.S.C.A. § 1151 for a cerebral 
vascular accident.  The veteran should be 
asked to identify any medical care 
providers, VA and non-VA, that have 
evaluated or recently treated him, for 
these disabilities.  Any medical providers 
identified by the veteran should be asked, 
with appropriate authorization provided by 
the veteran, to provide complete copies of 
the pertinent medical records.  Any copies 
of medical records obtained by the RO 
should be associated with the veteran's 
claims folder.  

2. The veteran should then be scheduled for 
medical examination to re-evaluate the 
nature and extent of his spastic colitis.  
Before evaluating the veteran, the 
examiner should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  The 
examiner's report should fully set forth 
all current complaints, pertinent clinical 
findings, and diagnoses.  In particular, 
the examiner should comment on whether the 
veteran suffers from spastic colitis, and 
if so, whether the veteran's chronic 
constipation is a symptom of that 
disorder.  Furthermore, the examiner 
should offer an opinion as to whether the 
veteran's spastic colitis, if determined 
to exist, is mild, moderate, or severe.  
All opinions expressed should be supported 
by reference to pertinent evidence.  

3. The veteran should also be scheduled for a 
medical examination to evaluate the nature 
and extent of his right knee disorder.  As 
noted above, before evaluating the 
veteran, the examiner should review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  In particular, the examiner 
should comment on whether it is at least 
as likely as not that the arthritic 
condition in the veteran's right knee is 
secondary to his right knee surgery in 
service.  If the arthritic condition is 
found to be secondary, the examiner should 
determine the severity of the arthritis, 
and report on the level of pain that it 
causes the veteran.  

4. Furthermore, the examiner should comment 
on the effect such pain has on the 
veteran's functional ability, as compared 
to the functional loss caused by the 
veteran's stroke.  If feasible, the 
examiner should comment as to any 
additional range-of-motion loss (beyond 
that due to the objectively-demonstrated 
joint abnormality) which would be caused 
by repeated use or during during any 
flare-ups.  All opinions expressed should 
be supported by reference to pertinent 
evidence.  

5. Finally, the veteran should be scheduled 
for a medical examination to evaluate the 
nature and extent of his cerebral vascular 
accident.  As previously noted, before 
evaluating the veteran, the examiner 
should review the claims folder, including 
a copy of this Remand and any evidence 
added to the record.  The examiner's 
report should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, the 
examiner should offer an opinion as to the 
etiology of the veteran's cerebral 
vascular accident, in particular, whether 
it is at least as likely as not that the 
veteran's use of any prescribed VA 
medications caused the veteran's stroke.  
All opinions expressed should be supported 
by reference to pertinent evidence.  

6. Based upon any additional information 
obtained as a result of this Remand, to 
include any other development deemed 
appropriate by the RO, the RO should 
review the evidence of record and enter 
its determination with respect to the 
veteran's claims.  If the decision remains 
adverse to the veteran, the RO should 
issue an SSOC, copies of which should be 
provided to the veteran and to his 
representative.  Thereafter, the veteran 
and representative should be given the 
opportunity to respond.  The case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order, following appropriate appellate 
procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

